Title: Certificate for Alexander Spotswood, 12 September 1798
From: Jefferson, Thomas
To: 


          
            Virginia, to wit
          
          I hereby certify that on an invasion of this state by the British troops under the command of Genl. Leslie, the continental officers retired from service within this state were requested by me as Governor of Virginia to take commands of the militia called into the field on that occasion; that Genl. Alexander Spotswood, in compliance with that request, repaired to the militia and remained with them during the continuance of the invasion: that it appears by the newspapers of the times, which I believe to be correct as to this matter, that Leslie’s troops entered the Chesapeake Oct. 20. 1780. & landed immediately, & that they got under weigh on their departure the 24th. of Novemb. following; that it is probable the militia were discharged soon after their departure was known at Richmond, and certainly before Arnold’s invasion which took place on the 30th. of Decemb., at which time it is well remembered there was no militia ready in the field to oppose the invaders. Given under my hand this 12th. day of September 1798.
          
            Th: Jefferson
          
        